 8:16-cr-00241-RFR-MDN Doc # 228 Filed: 08/17/21 Page 1 of 3 - Page ID # 1582




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:16CR241

        v.
                                                               MEMORANDUM
SARKIS LABACHYAN,                                               AND ORDER

                      Defendant.


       This matter is before the Court on Sarkis Labachyan’s (“Labachyan”) pro se Motion
to Vacate, Set Aside, or Correct a Sentence under 18 U.S.C. § 2255 by a Person in Federal
Custody (Filing No. 211). He also asked the Court to appoint him counsel (Filing Nos. 213
and 217) and to proceed in forma pauperis (Filing Nos. 212 and 218). The Court conducted
a preliminary review (Filing No. 215) of Labachyan’s motion and denied all but one of his
claims. Finding it did not “plainly appear” from his motion that Labachyan was not entitled
to relief on his claim for ineffective assistance of counsel for failure to present a plea
agreement, the Court ordered the government to respond.

       Section 2255 relief is limited to those cases in which “the sentence was imposed in
violation of the Constitution or laws of the United States, or the court was without
jurisdiction to impose such sentence, or the sentence was in excess of the maximum
authorized by law, or is otherwise subject to collateral attack.” Such relief “is reserved for
transgressions of constitutional rights and for a narrow range of injuries that could not have
been raised on direct appeal and, if uncorrected, would result in a complete miscarriage of
justice.” Walking Eagle v. United States, 742 F.3d 1079, 1081-82 (8th Cir. 2014) (quoting
United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996)).

       “A defendant ‘faces a heavy burden’ to establish ineffective assistance of counsel
pursuant to section 2255.” Deroo v. United States, 223 F.3d 919, 925 (8th Cir. 2000)
 8:16-cr-00241-RFR-MDN Doc # 228 Filed: 08/17/21 Page 2 of 3 - Page ID # 1583




(quoting Apfel, 97 F.3d at 1076). To prevail on a claim for ineffective assistance of counsel,
Labachyan must show his counsel’s performance was both deficient and prejudicial to his
defense. See Strickland v. Washington, 466 U.S. 668, 687 (1984) (explaining counsel’s
errors must be “so serious that counsel was not functioning as the ‘counsel’ guaranteed the
defendant by the Sixth Amendment”). To prove prejudice, Labachyan “must show that
there is a reasonable probability that, but for counsel’s unprofessional errors, the result of
the proceeding would have been different.” Id. at 694.

       As relevant here, and more fully set forth in the Court’s order on preliminary review,
On May 14, 2018, a jury found Labachyan guilty of possession with intent to distribute
cocaine, in violation of 21 U.S.C. § 841(a), and conspiracy to possess with intent to
distribute cocaine, in violation of 21 U.S.C. § 846. After trial, Labachyan appeared for
sentencing before this Court, where the government advised that “there were no plea
agreements that were offered as this case progressed. Nothing formal was ever tendered
to the defense attorney.” No objection was made to this statement at sentencing. The
government reiterates here that it never offered Labachyan a plea bargain. Throughout
trial, sentencing, on appeal, and in this § 2255 motion, Labachyan maintains his innocence.

       Now Labachyan argues that his counsel was ineffective because he failed to
“procure and present [a] plea agreement” and that he went to trial “strictly due to no Plea
being available, or even attempted.” “[A]s a general rule, defense counsel has the duty to
communicate formal offers from the prosecution to accept a plea on terms and conditions
that may be favorable to the accused,” and failing to do so may constitute ineffective
assistance of counsel. Missouri v. Frye, 566 U.S. 134, 145 (2012). “‘There is no
constitutional right to plea bargain,’” Nguyen v. United States, 114 F.3d 699, 704 (8th Cir.
1997) (quoting United States v. Gonzales, 65 F.3d 814, 823 (10th Cir. 1995)), and the
government avers it never offered Labachyan one. Labachyan cannot meet his heavy
burden to show that his counsel’s performance was deficient. Id. (“It is the prosecutor’s
prerogative to offer a ‘package deal’ or no deal at all.”) (quoting Gonzales, 65 F.3d at 823).


                                              2
 8:16-cr-00241-RFR-MDN Doc # 228 Filed: 08/17/21 Page 3 of 3 - Page ID # 1584




The Court therefore finds an evidentiary hearing is not necessary because “the record
affirmatively refutes the factual assertions upon which it is based,” Watson v. United States,
493 F.3d 960, 963 (8th Cir. 2007), and “the motion and the files and the records of the case
conclusively show that [Labachyan] is entitled to no relief,” 28 U.S.C. § 2255(b).

       The Court will not issue Labachyan a certificate of appealability. A Court may issue
a certificate of appealability “only if the applicant has made a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This requires the applicant to
“demonstrate[] that jurists of reason could disagree with the district court’s resolution of
his constitutional claims or that jurists could conclude the issues presented are adequate to
deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 335-36
(2003). He has not made such a showing. Accordingly,

       IT IS ORDERED:
       1.     Sarkis Labachyan’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or
              Correct Sentence (Filing No. 211) is denied.
       2.     No certificate of appealability will issue.
       3.     A separate judgment will issue.
       4.     The Clerk of the Court is directed to mail a copy of this Memorandum and
              Order and the Judgment to Sarkis Labachyan at his address of record.
       5.     Sarkis Labachyan’s Motions for Leave to Proceed In Forma Pauperis (Filing
              Nos. 212 and 218) are denied as moot.
       6.     Sarkis Labachyan’s Motions to Appoint Counsel (Filing Nos. 213 and 217)
              are denied.

       Dated this 17th day of August 2021.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  Chief United States District Judge



                                              3
